Eelton, J.
‘‘Where it appears from the record that parties to the litigation in the court below who are directly interested in having the judgment excepted to sustained by this court have not been made parties to the bill of exceptions, ‘this court is without jurisdiction to entertain the bill of exceptions,’ ” and upon motion made by the defendant in error the writ of error will be dismissed. Malsby v. Shipp, 177 Ga. 54 (3) (169 S. E. 308) ; Emanuel Farm Co. v. Batts, 176 Ga. 552 (168 S. E. 316); Teasley v. Cordell, 153 Ga. 397 (112 S. E. 287); Tillman v. Groover, 25 Ga. App. 118 (102 S. E. 879); Benson v. Lewis, 176 Ga. 20 (166 S. E. 835) ; Tillman v. Davis, 147 Ga. 206 (93 S. E. 201). Writ of error dismissed. Stephens, P. J.. and Sutton, J., concur.
Hardin & McCamy, for plaintiff.
D. W. Mitchell, W. M. Henderson, for defendant.